432 F.2d 437
John Henry MOWERS, Appellant,v.Mr. William M. ROSENBLATT as/or Counsel for the City of Camden.
No. 17769.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Sept. 14, 1970.Decided Oct. 1, 1970.

John Henry Mowers, pro se.
John P. Jehl, Camden, N.J., (A. Donald Bigley, Camden County Prosecutor, Camden, N.J., on the brief), for appellee.
Before STALEY, SEITZ and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant appeals the dismissal of his action under the Civil Rights Act (42 U.S.C.A. 1983) against counsel for the City of Camden, the Camden County Prosecutor and the United States Secret Service.  Appellant's complaint seeks an injunction (1) compelling the return of personal property which he alleges was seized pursuant to a warrantless search of his residence, and (2) forbidding any prosecution of him based on the property seized pursuant to the allegedly illegal search.


2
The district court denied appellant relief as to the personal property in issue because such property was to be used by state authorities as evidence in state criminal proceedings.  Appellant is, of course, free to pursue any available state remedies or to assert claimed violations of his constitutional rights in the criminal proceedings.  In its present posture, there is no reason for a federal court to interfere.  Compare National Land Inv. & Co. v. Specter, 428 F.2d 91 (3rd Cir. 1970).


3
The judgment of the district court will be affirmed.